            Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 1 of 38



                             UNITED STATES DISTRICT COURT
                                        FOR THE
                              DISTRICT OF MASSACHUSETTS

 CORAVIN, INC.                                    :
 28 Crosby Drive, Suite 100                       :
 Bedford, Massachusetts 01730,                    :
               Plaintiff,                         :
        v.                                        :
                                                  :   COMPLAINT FOR DAMAGES,
 JI “JASON” CHENG                                 :   INJUNCTIVE AND OTHER RELIEF
 2317 Sterling Blvd.                              :   FOR VIOLATIONS OF 15 U.S.C.
 Englewood, NJ 07631-4829                         :   § 1114; 15 U.S.C. § 1125(a); AND
                                                  :   RELATED CLAIMS; AND JURY
              And,                                :   DEMAND
 JOHN DOES 1-100, individually or as              :
 corporate/business entities,                     :
                Defendants.                       :
 ______________________________                   :


       Plaintiff Coravin, Inc. (“Coravin”) brings this action against Defendant Ji “Jason” Cheng

(“Cheng”) and John Does 1-100 (“Doe Defendants”) (collectively, “Defendants”) for trademark

infringement in violation of the Lanham Act, 15 U.S.C. §§ 1114; false advertising in violation of

15 U.S.C. § 1125(a)(1)(B); unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A); common

law trademark infringement; unfair and deceptive trade practices in violation of Mass. Gen. Laws

ch. 93A; and tortious interference with contract and business relations, and alleges as follows.

These claims arise from Defendants’ misappropriation of Coravin’s trademarks in conjunction

with Defendants’ unlawful and unauthorized sale of Coravin products on the Internet, including

the sale of materially different and non-genuine products bearing Coravin’s trademarks that are

not subject to, do not abide by, and interfere with Coravin’s quality controls.


                                            PARTIES

       1.       Coravin is a Delaware corporation, which has its principal place of business at 28

Crosby Drive, Suite 100, Bedford, Massachusetts 01730.
            Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 2 of 38



       2.       Upon information and belief, Defendant Cheng resides in Englewood, NJ, and

operates a storefront called “ROMANS828” on www.amazon.com (“Amazon”), which was

formerly called “AMZTECH” (the “Storefront”).

       3.       Upon information and belief, Defendants also use a 218 S. Van Brunt Street,

Englewood, NJ address to operate the Storefront and deliver materially different and non-genuine

products bearing Coravin’s trademarks from that address to consumers.

       4.       The true names, involvement, and capacities, whether individual, corporate,

associated or otherwise, of Defendants John Does 1-100 are unknown to Coravin. Therefore,

Coravin sues these Defendants by a fictitious name. Coravin is informed and believes, and on that

basis alleges, that the John Doe Defendants sued herein are equally responsible for the events and

occurrences referred to herein or otherwise interested in the outcome of the dispute. When the true

names, involvement, and capacities of these parties are ascertained, Coravin will seek leave to

amend this Complaint accordingly.


                                        JURISDICTION

       5.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 28 U.S.C. § 1338 for Coravin’s claims that arise under federal law and 28 U.S.C. §

1367 for Coravin’s claims that arise under state law because they form part of the same case or

controversy under Article III of the United States Constitution.

       6.       This Court has personal jurisdiction because Defendants have expressly aimed

tortious activities toward the State of Massachusetts and established sufficient minimum contacts

with Massachusetts by, among other things, advertising and selling infringing Coravin products to

consumers within Massachusetts through one or more highly interactive commercial websites with

the knowledge that Coravin is located in Massachusetts and is harmed in Massachusetts as a result

of Defendants’ sales of infringing Coravin products to Massachusetts residents. Defendants have

known that Coravin is located in Massachusetts, among other reasons, because they have received



                                               -2-
             Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 3 of 38



cease-and-desist letters from Coravin.        Coravin’s claims arise out of Defendants’ sales of

infringing Coravin products to Massachusetts residents.

        7.       Defendants have created an interactive storefront on Amazon called

“ROMANS828,” which was formerly known as “AMZTECH.”                           Through this interactive

storefront, Defendants actively advertise, market, sell, ship, and distribute infringing products

bearing Coravin’s trademarks in Massachusetts and to Massachusetts residents. Defendants

continue to engage in these actions despite being put on notice of their illegal conduct and the

impendency of this action.

        8.       Defendants’ activities in Massachusetts have been significant and they have made

substantial and regular sales of infringing products bearing Coravin’s trademarks to Massachusetts

residents. Defendants have sold, and continue to regularly sell, additional infringing products

bearing Coravin’s trademarks into Massachusetts and to Massachusetts residents.


                                                VENUE

        9.       Venue is proper in this judicial district pursuant to 28 U.S.C.§ 1391(b) because a

substantial part of the events or omissions giving rise to the claims occurred within this judicial

district or, in the alternative, because a Defendant is subject to personal jurisdiction in this district.


                                    FACTUAL ALLEGATIONS
                                    Coravin and Its Trademarks

        10.      Established in 2011, Coravin is a global wine technology company. Its products

include wine accessories and award-winning preservation systems that enable the pouring of wine

without removing the cork and protect the remaining wine from oxidation (“Coravin Products”).

        11.      Coravin’s unique wine preservation system is a highly technical precision

instrument, utilized by not only home connoisseurs, but also restaurants and wine bars, wineries,

and wine stores, and has been hailed as changing the way the world drinks wine.




                                                  -3-
          Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 4 of 38



       12.        Coravin’s wine preservation system works, in part, by using Coravin’s high

pressure gas capsules. These gas capsules contain Argon gas, which need to be handled with care.

The use of non-genuine capsules, including large capacity gas sources, can result in gas leaks

which could cause serious injury or death.

       13.        Coravin devotes a significant amount of time, energy, and resources toward

protecting the value of the Coravin brand, products, name, and reputation. Notably, Coravin sells

Coravin Products exclusively through a network of authorized resellers (“Authorized Resellers”).

By distributing Coravin Products exclusively through Authorized Resellers, Coravin ensures that

users of its products receive the high-quality products that they expect from Coravin and that they

receive the full suite of customer support services that accompany genuine Coravin Products. In

the highly competitive wine products industry, quality and customer support are fundamental to a

customer’s decision to purchase a product.

       14.        To promote and protect the Coravin brand, Coravin has registered numerous

trademarks with the United States Patent and Trademark Office, including but not limited to:

CORAVIN® (U.S. Reg. Nos. 4,568,810 and 4,577,185); THE LAST GLASS IS JUST AS

AMAZING AS THE VERY FIRST™; PIVOT™; CORAVIN PURE™; and CORAVIN

MOMENTS™.

       15.        The registrations for the Coravin Trademarks are valid, subsisting, and in full force

and effect. Pursuant to 15 U.S.C. § 1065, the Coravin Trademarks serve as conclusive evidence

of Coravin’s ownership of the marks and of Coravin’s exclusive right to use and direct the use of

the marks in commerce and in connection with the sale and distribution of Coravin Products

identified in the registrations, as provided by 15 U.S.C. § 1115(b).

       16.        Coravin actively uses and markets the Coravin Trademarks in interstate commerce.

       17.        Consumers recognize the Coravin name for its affiliation with wine products and

its innovation.




                                                  -4-
          Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 5 of 38



       18.     The Coravin name, brand, and image is well-recognized by consumers throughout

the United States for its wine products.

       19.     Due to the superior quality and exclusive distribution of Coravin Products, and

because Coravin is uniquely recognized as the source of these high-quality products, the Coravin

Trademarks have considerable value. Coravin is recognized as the source of products bearing the

Coravin Trademarks.


                   Online Marketplaces and the Challenges They Present to
                                 Coravin Product Quality

       20.     E-commerce retail sales have exploded over the past decade. From Q3 2009 to Q3

2019, the percentage of total retail sales in the United States that were completed through e-

commerce channels rose from 4.1% to 11.2%. See Federal Reserve Bank of St. Louis, E-

Commerce      Retail   Sales   as   a      Percent   of   Total   Sales   (November     19,   2019),

https://fred.stlouisfed.org/series/ECOMPCTSA.

       21.     In 2018, consumers spent over $500 billion online with U.S. merchants, up more

than 15% from the year before. See Digital Commerce 360, U.S. ecommerce sales grow 15.0% in

2018 (Feb. 28, 2019), https://www.digitalcommerce360.com/article/us-ecommerce-sales/. This

massive growth is being driven largely by the growth of online marketplaces. Amazon alone

accounts for 40% of online retail, or over $200 billion in sales per year.

       22.     While the online marketplaces have created a great deal of opportunity, they also

greatly challenge a manufacturer’s ability to control the quality of its products.

       23.     For example, many online marketplaces including Amazon, also allow third parties

to sell products anonymously, i.e., without disclosing their actual identity or sources to consumers.

As such, any person or entity that is able to obtain a manufacturer’s products through unauthorized

diversion can sell them on the online marketplaces without having to reveal its identity to the

consuming public. This anonymity effectively prevents the manufacturer and consumer from

being able to reach sellers like Defendants and address quality concerns.


                                                 -5-
          Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 6 of 38



       24.     It is common for these unauthorized sellers to sell diverted and degraded products

to unwitting consumers. See CNBC, Greed Report: Your quest for savings could land you in the

‘gray market’ (Sep. 8, 2016), https://www.cnbc.com/2016/09/08/greed-report-your-quest-for-

savings-could-land-you-in-the-gray-market.html.

       25.     Third-party sellers on Amazon may also sell counterfeit items, or allow counterfeit

items to enter the stream of commerce through poor controls, sourcing, and fulfillment practices.

       26.     For example, the Department of Homeland Security recently published a report

noting that online marketplaces can facilitate the sale of counterfeit goods and that “American

consumers shopping on e-commerce platforms and online third-party marketplaces now face a

significant risk of purchasing counterfeit or pirated goods.” Department of Homeland Security,

Combating Trafficking in Counterfeit and Pirated Goods (Jan. 24, 2020), available at

https://www.dhs.gov/sites/default/files/publications/20_0124_plcy_counterfeit-pirated-goods-

report_01.pdf, at 7. The report stated that consumers on online marketplaces cannot rely on

traditional “red flag” indicators of counterfeits and “have been surprised to discover that upon

completion of an online sales transaction, that the order will be fulfilled by an unknown third-party

seller.” Id. at 14-15, 38. To mitigate these problems, the report recommended “[s]ignificantly

enhanced vetting of third-party sellers.” Id. at 35.

       27.     Similarly, the United States Senate Finance Committee recently published a

Bipartisan Staff Report on the problems of counterfeit products on online marketplaces, noting

that brands “have experienced a steady increase in the amount of infringing products sold online”

and that marketplace “business practices” such as commingling inventory contribute to the

problem. See Senate Finance Committee, The Fight Against Fakes (Nov. 7, 2019), available at:

https://www.finance.senate.gov/imo/media/doc/The%20Fight%20Against%20Fakes%20%20(20

19-11-07).pdf, at 6-9.

       28.     The press has also reported an “epidemic” of counterfeit products being sold on the

online marketplaces that diverters are exploiting because they know consumers trust these



                                                -6-
          Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 7 of 38



marketplaces and think that the products they are buying through these marketplaces are genuine.

See     Bloomberg,      Amazon       Gets     Real     About     Fakes      (Nov.     28,     2016),

https://www.bloomberg.com/news/articles/2016-11-28/amazon-gets-real-about-fakes

        29.    In its 2018 annual report to its shareholders, in fact, Amazon admitted that third-

party sellers on its marketplace are selling products that are “counterfeit,” “pirated,” “stolen,” or

otherwise “materially different” from the product that was described to consumers. Amazon.com,

Inc.,   Annual     Report    (Form     10-K),    at    14    (Jan.   31,    2019),    available    at

https://www.sec.gov/Archives/edgar/data/1018724/000101872419000004/amzn-

20181231x10k.htm. Amazon conceded that these actions are “violating the proprietary rights of

others,” and warned its investors that Amazon “could be liable for fraudulent or unlawful

activities” of Amazon third-party sellers.

        30.    Because diverters, like Defendants, undertake great measures to maintain

anonymity, manufacturers have no ability to exercise their quality controls over the products sold

by the diverters or to ensure that only authentic, high-quality products that come with all of the

product benefits are shipped to consumers. A manufacturer’s inability to exercise control over the

quality of its products presents serious risks that consumers will receive inauthentic or otherwise

poor-quality products and then blame the brand.

        31.    Online marketplaces also threaten a manufacturer’s ability to maintain its goodwill,

reputation, and brand integrity because their construction and user interface obscure the identity

of the specific seller and suggests that all sellers are selling the same product when they are not.

When purchasing products on an online marketplace, customers cannot easily distinguish between

a manufacturer’s authorized and unauthorized sellers. Indeed, on some marketplaces such as

Amazon, all sellers of a product are put on the same listing and their identities are inconspicuous.

        32.    When a customer purchases a product on an online marketplace and receives a

poor-quality product, the customer is much more likely to associate that problem with the brand

than the anonymous seller.



                                                -7-
          Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 8 of 38



       33.       Online marketplaces also give disgruntled customers a powerful and convenient

forum to air their grievances about problem products—online product reviews. Any consumer

who is dissatisfied with the product received can post a review on the marketplace for all other

consumers across the world to see. These reviews, which are often permanently fixed, will often

criticize the brand rather than the marketplace seller that sold the product.

       34.       Consumers place extraordinary trust in these online reviews. Indeed, consumers

are over 10 times more likely to rely on product reviews than product descriptions written by

manufacturers.     See e-Marketer, Moms Place Trust in Other Consumers (Feb. 10, 2010),

https://www.emarketer.com/Article/Moms-Place-Trust-Other-Consumers/1007509.

       35.       Because consumers so heavily “rely on reviews when they’re shopping online,” the

Federal Trade Commission has even begun suing companies that post fake reviews of their

products on online marketplaces.       See Federal Trade Commission, FTC Brings First Case

Challenging Fake Paid Reviews on an Independent Retail Website (Feb. 26, 2019),

https://www.ftc.gov/news-events/press-releases/2019/02/ftc-brings-first-case-challenging-fake-

paid-reviews-independent.

       36.       Reviews are especially impactful on online consumers. In a brick-and-mortar store,

a consumer can simply select another product from the shelf if the initial product selected appears

to be compromised. However, online consumers are left simply having to hope that the product

that shows up on their doorstep is of appropriate quality. Therefore, online consumers rely more

on brand reputation and reviews.

       37.       Because of the reliance consumers place on online reviews, negative online reviews

can be the death knell for a manufacturer’s brand. According to one study, merely three negative

online reviews will deter a majority (67%) of online consumers from buying a product. See

Econsultancy, How many bad reviews does it take to deter shoppers?               (Apr. 11, 2011),

https://econsultancy.com/blog/7403-how-many-bad-reviews-does-it-take-to-deter-shoppers.




                                                -8-
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 9 of 38



       38.     Negative reviews also hurt a brand’s placement in search results on Amazon and

other search engines, as Amazon’s search algorithm downgrades products it believes consumers

are less likely to buy. Thus, poor reviews can create a downward spiral where downgraded search

placement leads to reduced sales, which leads to search placement falling further.


  Coravin Has Been the Target of Multiple Negative Online Marketplace Reviews From
           Customers Who Purchased Products From Unauthorized Sellers

       39.     Coravin has been a victim of the issues caused by unauthorized sellers on the online

marketplaces. Indeed, Coravin has received many negative online marketplace reviews from

customers who purchased products carrying the Coravin Trademarks from unauthorized sellers.

       40.     For example, on January 14, 2018, Amazon user “jeff gustafson” reported that he

received a damaged product: “I haven’t been able to use due to the fact the needle came bent☹�.”




       41.     On November 4, 2018, Amazon user “Jeff Thomas” reported that he received an

incomplete product: “Very disappointed, not only $9 for a tiny Co2 capsule, but one didn’t even

work (was EMPTY!) PLEASE REPLACE ASAP!”




                                               -9-
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 10 of 38



       42.    On January 21, 2019, Amazon user “Cyndi White” reported receiving a defective

product: “This set of coravin capsules was defective and would not properly fit into my device.”




       43.    On February 13, 2019, Amazon user “Dakota” reported receiving a defective

product: “The canisters bought here do not work. I have had several shipments and all defective.”




       44.    On February 14, 2019, Amazon user “G.L.” noted the difference in quality of the

products received: “The cartridges are different from Amazon and Coravin. Coravin originals

were better than the ones [they] sell in Amazon.”




                                             - 10 -
        Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 11 of 38



       45.    On March 21, 2019, an “Amazon Customer” reported receiving a defective product:

“I love my Coravin and the two original canisters worked great and the bottles kept well. However

these were terrible. If I could give zero stars I would because the one was empty and the other

started to expel the wine but was only able to do one glass… not 12-15 like Coravin system

promises. Also, the one bottle that I was able to get wine out of spoiled… very unhappy and won’t

order again. Hopefully Coravin sees all these unhappy customer reviews and gets the s***

together. The system would be worth the money if the replacement cartridges actually did what

they promised.”




       46.    On April 22, 2019, Amazon user “Lisa Mochizuki” questioned the authenticity of

the defective products she received: “Empty. We bought this and a 6 pack. 3 were completely

empty. They feel heavy but complete rip off. Ones I received from the company have been fine.

Never an issue once. Fraud?




       47.    On May 22, 2019, an “Amazon Customer” reported receiving empty cartridges:

“My cartridges were empty. Thought it was a great deal but, will only purchase directly from




                                             - 11 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 12 of 38



Coravin [from] now on.          The last two orders both failed and my wines were ruined.”




        48.     On May 30, 2019, Amazon user “Melissa Collins” reported that she repeatedly

received poor-quality products: “We have ordered multiple replacement cartridges for our model

1 Coravin, and continue to have some fit okay, and others that are just slightly too large to

completely close the capsule/cartridge cover. It’s so bad that we’re afraid we’re going to break

the Coravin when trying to tighten up the cartridge closure. Again, with the last cartridge, we

couldn’t fully close the cartridge cover and all of the gas leaked out of the defective cylinder. And

these things are WAY overpriced for the few bottles of use that you get from a good cartridge,

much less a defective one...........”




        49.     On August 5, 2019, Amazon user “JD” reported receiving an empty product: “Very

disappointing. We bought the Coravin system with the 2 canisters. We used the 2 canisters with

no problem. We then ordered the 2 pack canisters and BOTH canisters have NO GAS! This is

totally unacceptable. Don’t waste your money!”




                                               - 12 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 13 of 38




       50.     On September 1, 2019, Amazon user “AC1234” reported receiving a defective

product, which could not be returned: “These do not work at all. I bought them and can’t return

them because they are outside of the return window. Not sure if they are both duds or what the

issue is. Ugh waste of money.”




       51.     On September 13, 2019, Amazon user “Daniel Kai Wei Leong” reported that he

received a defective product: “Bought this product on sale and it came as a defective product. The

spring in the trigger was not working at all.”




       52.     On October 5, 2019, Amazon user “Christine Lund Beukema” reported receiving

an empty product, without the ability to return it: “Be sure to test these as soon as they arrive




                                                 - 13 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 14 of 38



because I waited and mine were empty and now the window for return has lapsed.”




       53.     On October 23, 2019, Amazon user “Carley” reported receiving a defective

product, without the ability to return it: “I have only used one of the pack of 2 and now that I’m

reading other reviews my capsules were not all the way filled. I was only able to use a capsule

one time and the ones that came with my Corsavin [sic] system lasted me several times.

Unfortunately I didn’t use them in time and cannot return them for a refund. I feel completely

jipped [sic] do not buy these capsules from here.”




       54.     On November 20, 2019, Amazon user “Elizabeth P.” reported that she received a

defective product: “defective… last for [less] than 1 glass! really???? What a lousy product as

originals lasted for months!!! Do NOT buy!!!”




                                              - 14 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 15 of 38



       55.     Upon information and belief, the foregoing complaints were made by consumers in

response to products that were purchased from unauthorized sellers of products bearing the

Coravin Trademarks, like Defendants.


  Coravin Has Implemented Strict Quality Control Procedures to Combat the Problems
 Presented by the Online Marketplaces and Protect the Value of the Coravin Trademarks

       56.     Recognizing the health and safety risks to its consumers and the reputational

concerns associated with the illegal sale of Coravin Products by unauthorized sellers like

Defendants who do not abide by Coravin’s quality controls and peddle non-genuine, poor-quality

products to unsuspecting consumers, Coravin has implemented a quality control program that

applies to both brick-and-mortar retail settings and online sellers with the twin aims of protecting

consumers and protecting the value and goodwill associated with the Coravin brand.

       57.     The goal of Coravin’s quality control program is to ensure that consumers who buy

Coravin Products online receive products that feature all of the special characteristics that

consumers have come to expect from products sold under the Coravin name--in particular--safety

and quality.

       58.     The program seeks to minimize the likelihood that poor-quality products will reach

consumers. By preventing consumers from receiving poor-quality products, the program both

protects consumers from confusion and unsafe products and also protects the value and goodwill

associated with the Coravin brand.

       59.     Coravin abides by its quality control requirements and requires its Authorized

Resellers to abide by its quality control requirements.

       60.     Coravin’s ability to exercise its quality controls is essential to the integrity, safety,

and quality of Coravin Products, as well as the value of the Coravin Trademarks and other

intellectual property.




                                                - 15 -
           Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 16 of 38



                     Authorized Resellers Are Required to Adhere to Coravin
                      Quality Control and Customer Service Requirements

          61.     Coravin maintains the quality controls over Coravin Products by selling them

exclusively through Authorized Resellers.

          62.     Coravin Authorized Resellers are required to sell products only in certain channels,

and to abide by Coravin’s agreements, policies, and other rules (collectively, the “Coravin Rules”).

          63.     To prevent third parties from acquiring and reselling Coravin Products, the Coravin

Rules allow Authorized Resellers to sell products only to end users. Authorized Resellers are

prohibited from selling Coravin Products to anyone who intends to resell the products.

          64.     Authorized Resellers are also prohibited from selling Coravin Products on any

third-party marketplaces such as Amazon, eBay, Walmart Marketplace, or Craigslist, without prior

written consent of Coravin.

          65.     These restrictions allow Coravin to know who its Authorized Resellers are, which

ones are selling online, and how to immediately contact them in the event of any product-quality

issues.

          66.     The Coravin Rules also require Authorized Resellers to adhere to several quality

control requirements that specify the manner in which Coravin Products may be handled,

marketed, sold, and administered to consumers.

          67.     To ensure that customers receive the genuine and high quality products they expect

from Coravin, the Coravin Rules require Authorized Resellers to inspect all products for damage,

defects, evidence of tampering, and other non-conformance and remove all such products from

inventory.      Further, to assist Coravin in identifying any product quality issues, Authorized

Resellers are required to report any defects to Coravin.

          68.     The Coravin Rules also require that Authorized Resellers store Coravin Products in

a cool, dry place, away from direct sunlight, extreme heat, and dampness, and in accordance with




                                                 - 16 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 17 of 38



any additional storage guidelines specified by Coravin from time to time.           These storage

requirements ensure that customers receive quality products that are not damaged.

       69.     To avoid customer confusion and ensure that customers receive genuine Coravin

Products, Authorized Resellers are also prohibited from altering, diluting, tampering with, or

repackaging any products, or from removing, obliterating, or tampering with the batch codes or

security codes on the products.

       70.     Coravin also ensures that consumers receive safe products by requiring that

Authorized Resellers communicate all safety information to consumers and cooperate with

Coravin with respect to any product recall.

       71.     The Coravin Rules also require that Authorized Resellers provide certain services

to their customers. Authorized Resellers must be knowledgeable about all Coravin Products they

offer, including the key ingredients and performance. This requirement ensures that Authorized

Resellers are able to provide their customers with knowledgeable, professional recommendations

on the selection and safe use of Coravin Products.

       72.     Authorized Resellers must also make themselves available to respond to customer

questions and concerns both before and after the sale of Coravin Products and must respond to

customer inquiries promptly.

       73.     Coravin’s quality control requirements are legitimate, substantial, and non-

pretextual and have been implemented so that Coravin can control the quality of goods

manufactured and sold under the Coravin Trademarks, which protects consumers and the value

and goodwill associated with the Coravin Trademarks.

       74.     Coravin’s quality control requirements are also material, as they are designed to

protect consumers and prevent them from receiving poor-quality products that could harm them.

       75.     Consumers would find it material and relevant to their purchasing decision to know

whether a Coravin product they were considering buying was being sold by an Authorized Reseller

who is subject to Coravin’s quality control requirements, or whether it is being sold by an



                                              - 17 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 18 of 38



unauthorized seller who is not subject to and does not abide by Coravin’s quality controls and over

whom Coravin is unable to exercise its quality controls.


Genuine Coravin Products Come With A Limited Warranty; Defendants’ Products Do Not

       76.     Coravin Products purchased from Coravin and Coravin’s Authorized Resellers also

come with Coravin’s Limited Warranty (the “Limited Warranty”). The Limited Warranty provides

for repair or replacement of all manufacturer defects for a specified time, depending on the product

at issue, from the date that the unit is purchased. For the Limited Warranty to apply, the Coravin

Products must have been purchased from Coravin or an Authorized Reseller. See Coravin Limited

Warranty Policy, available at https://www.coravin.com/warranty-return. Such statements are

incorporated herein.

       77.     Because products sold by unauthorized sellers are not subject to Coravin’s quality

control requirements and Coravin cannot ensure the quality of the products sold by unauthorized

sellers, the Limited Warranty is not available for Coravin Products sold by unauthorized sellers

like Defendants or through unauthorized channels, unless prohibited by law.

       78.     Due to the nature of Coravin’s unique and highly technical products, consumers

purchasing Coravin Products find it material and relevant to their purchasing decisions to know

whether the products they are purchasing are covered by the Limited Warranty. If a consumer

knows a product does not come with the Limited Warranty, the consumer would be less likely to

purchase the product.


           Given the Flood of Poor-Quality Products on the Marketplaces and
      Consumers’ Inability to Inspect Products, Coravin Has Taken Additional Steps
                     to Protect the Quality of Products Sold Online

       79.     Given the many unscrupulous sellers like Defendants selling products on the online

marketplaces today, Coravin has taken additional steps to prevent the unauthorized sales of its

products online and to ensure that Coravin Products purchased on the online marketplaces are

subject to and abide by Coravin’s quality controls.


                                               - 18 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 19 of 38



       80.     Coravin allows Authorized Resellers to sell Coravin Products only on private

websites and under storefront names that Coravin has specifically approved. This requirement

allows Coravin to have full visibility into and oversight over Authorized Resellers that are selling

its products online.

       81.     Knowing which of its Authorized Resellers are approved to sell online is critical to

Coravin’s ability to exercise its quality controls over its products sold online. Having this

information allows Coravin to monitor its Authorized Resellers that are selling online and to

immediately address any quality issues or negative reviews that arise. Coravin is unable to address

quality issues that arise with unauthorized sellers like Defendants who sell products anonymously.

       82.     Coravin also vets its Authorized Resellers before approving them to sell online or

on the online marketplaces to ensure that they meet Coravin’s criteria and will properly represent

the Coravin brand.

       83.     Before approving an Authorized Reseller to sell online or on the online

marketplaces, Coravin verifies that the Authorized Reseller has: (i) an appropriately registered

and recognized business that meets applicable criteria (i.e. credit, sales history, facility

requirements); (ii) an acceptable online review history, without a significant presence of negative

product or seller reviews; and (iii) an acceptable business operating record, which includes

evaluating, among other things, any lawsuits, complaints, or actions related to the delivery of

damaged products, misrepresented products, poor-quality products, or other similar issues.


                  Defendants Are Not Authorized Resellers and Are Illegally
                      Selling Products Bearing the Coravin Trademarks

       84.     Due to the health and safety risks to customers and reputational concerns associated

with the illegal sale of Coravin Products by unauthorized Internet sellers, Coravin monitors the

sale of Coravin Products online.

       85.     Through these efforts, Coravin discovered Coravin Products being illegally sold by

Defendants on Amazon under the Storefront.


                                               - 19 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 20 of 38



       86.     Defendants are not Authorized Resellers of Coravin Products and do not comply

with Coravin’s Authorized Reseller requirements or the Coravin Rules.

       87.     Coravin has not approved Defendants to sell products bearing the Coravin

Trademarks online.

       88.     Despite not being approved as an Authorized Reseller, Defendants have sold, and

continue to sell, products bearing the Coravin Trademarks on the Storefront.

       89.     Upon information and belief, Defendants, through Amazon, accept and fulfill

orders from Massachusetts residents for Coravin Products and ship Coravin Products to persons

located in Massachusetts.


                      Defendants Do Not Abide by Coravin’s Quality Controls
                              and Customer Service Requirements

       90.     Defendants do not abide by Coravin’s quality control measures that are imposed

upon genuine Coravin Products.

       91.     Defendants do not comply with Coravin’s quality control requirements because

they have not provided Coravin their business information and sell products on the Storefront

anonymously. Instead, Defendants take efforts to maintain their anonymity and prevent anyone

from contacting them regarding their business and the shady, poor-quality products they sell to

unwitting consumers. Defendants’ concerted efforts at maintaining anonymity prevents Coravin

from addressing any quality control issues or negative reviews that arise out of Defendants’ sale

of products bearing the Coravin Trademarks.

       92.     Defendants also do not comply with Coravin’s quality control requirements

because they have not disclosed to Coravin where they acquire products that bear the Coravin

Trademarks. Defendants’ failure to provide such information prevents Coravin from determining

if any products Defendants are selling or have sold are subject to a recall or consumer safety

information effort.




                                              - 20 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 21 of 38



       93.     Defendants do not comply with Coravin’s quality control inspection requirements

because they do not inspect the products they sell for damage, defects, evidence of tampering, and

other non-conformance and remove all such products from inventory. Instead, upon information

and belief, they sell products bearing the Coravin Trademarks that are damaged, defective, and

that have been tampered with.

       94.     Defendants do not comply with Coravin’s quality control storage requirements and,

upon information and belief, do not store their products in accordance with the storage guidelines

specified by Coravin.

       95.     Defendants do not comply with Coravin’s quality control requirements related to

the handling, packaging, and shipping of products because they sell products bearing the Coravin

Trademarks that have been tampered with.

       96.     Defendants also do not comply with Coravin’s customer service requirements

because they are not qualified or trained to accurately describe, demonstrate, and sell the products

in their inventory and to advise customers on how to use Coravin Products safely and properly.

       97.     Defendants also do not comply with Coravin’s customer service requirements

because they do not, and are unable to, provide the advice to consumers that Coravin requires of

its Authorized Resellers and do not provide the type of ongoing support and response to consumer

inquiries that Coravin requires of its Authorized Resellers.

       98.     Defendants’ failure to abide by these quality controls interferes with Coravin’s

quality controls and prevents Coravin from exercising control over the quality of products

Defendants sell bearing the Coravin Trademarks. Coravin is unable to audit Defendants to ensure

they are complying with Coravin’s quality controls and/or close their account if they fail to comply

with Coravin’s quality control requirements.

       99.     Defendants’ failure to comply with these quality controls also interferes with

Coravin’s quality controls because it prevents Coravin from being able to obtain Defendants’




                                               - 21 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 22 of 38



assistance with any recall or consumer safety information efforts that may arise related to any

products they are selling or have sold in the past.


  Defendants Are Infringing on the Coravin Trademarks by Selling Products Bearing the
   Coravin Trademarks That Are Not Subject to, Do Not Abide by, and Interfere With
            Coravin’s Quality Controls and Customer Service Requirements

       100.    For all of the reasons set forth above, the products Defendants sell bearing the

Coravin Trademarks fail to adhere to the extensive and legitimate quality controls that Coravin

exercises over products bearing the Coravin Trademarks to protect consumers and its brand

goodwill.

       101.    The products sold by Defendants are not subject to, do not abide by, and interfere

with Coravin’s quality controls and customer service requirements.

       102.    Because the products Defendants sell are not subject to, do not abide by, and

interfere with Coravin’s quality controls and customer service requirements, the products

Defendants sell are materially different from genuine Coravin Products.

       103.    Because the products Defendants sell are not subject to, do not abide by, and

interfere with Coravin’s quality controls and customer service requirements, the products

Defendants sell are not genuine Coravin Products.

       104.    Defendants’ unauthorized sale of products bearing the Coravin Trademarks is likely

to, and does, create customer confusion because customers who purchase products from

Defendants believe they are purchasing genuine Coravin Products, when in fact they are not.

       105.    Defendants’ unauthorized sale of products bearing the Coravin Trademarks

infringes on the Coravin Trademarks and diminishes their value.

       106.    Despite these facts, Defendants have sold, and continue to sell, products bearing

the Coravin Trademarks through their Amazon Storefront without Coravin’s consent.




                                                - 22 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 23 of 38



  Defendants Are Infringing on the Coravin Trademarks by Selling Products Bearing the
          Coravin Trademark That Do Not Come With the Limited Warranty

       107.   As set forth above, genuine Coravin products purchased from Coravin and its

Authorized Resellers that comply with Coravin’s quality controls come with the Limited Warranty.

       108.   Because Defendants are not Authorized Resellers of Coravin products and do not

comply with Coravin’s quality controls, the products they sell bearing the Coravin Trademarks do

not come with the Limited Warranty.

       109.   Because the products Defendants sell do not come with the Limited Warranty, they

are materially different from genuine Coravin products.

       110.   Defendants’ unauthorized sale of products bearing the Coravin Trademarks is likely

to, and does, create customer confusion because customers who purchase Coravin products from

Defendants believe they are purchasing genuine Coravin products that come with the Limited

Warranty when, in fact, they do not.

       111.   Defendants’ unauthorized sale of products bearing the Coravin Trademarks

infringes on the Coravin Trademarks and diminishes their value.

       112.   Despite these facts, Defendants have sold, and continue to sell, products bearing

the Coravin Trademarks through their Amazon Storefront without Coravin’s consent.


Defendants Are Engaging in False Advertising by Falsely Representing That the Products
 They Sell Come With the Limited Warranty and Are in Violation of Amazon’s Policies

       113.   When sellers list items on Amazon, Amazon requires the seller to identify the

condition of the product for sale as one of the following: “New”; “Renewed”; “Used – Like New

or Open Box”; “Used – Very Good”; “Used – Good”; or “Used – Acceptable.”                    See

https://sellercentral.amazon.com/gp/help/external/200339950

       114.   Pursuant to Amazon’s policies, a “New” product listing comes with the “original

manufacturer’s warranty”:




                                             - 23 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 24 of 38




https://sellercentral.amazon.com/gp/help/external/200339950?language=en_US&ref=efph_2003

39950_cont_521

       115.    While the products Defendants are selling do not come with the Limited Warranty

– as would be required to list the items as “new” – Defendants are nonetheless falsely advertising

that the products they sell as “New.”

       116.    Thus, by representing to consumers that the products they sell are “New” and come

with the Limited Warranty, Defendants are falsely advertising the products they are selling.

       117.    Defendants’ decision to falsely advertise the products as “New” is not inadvertent,

as evidenced by its other deceptive sales strategies.

       118.    For example, on or around January 27, Defendants attempted to purchase five

hundred and twelve units of Coravin products from a retailer offering a “Friends and Family”

discount. Upon information and belief, based on this enormous quantity, Defendants intended to

resell the items on Amazon without disclosing to consumers that the items would not come with

the Limited Warranty.

       119.    As described in more detail below, when Defendants’ illegal sales were discovered,

Defendants attempted to avoid detection by changing their storefront name.


      Coravin Has Repeatedly Attempted to Stop Defendants’ Illegal Sale of Products
              Bearing the Coravin Trademarks but Defendants Continue to
                     Willfully Infringe on the Coravin Trademarks

       120.    Coravin polices the sale of its products online. In the course of monitoring online

listings of Coravin products, Coravin discovered products bearing the Coravin Trademarks being

illegally sold by Defendants on Amazon under the storefront name “AMZTECH” in or around

December 2019. Upon information and belief, Defendants changed the name of the Storefront to

“ROMANS828” to attempt to avoid detection.


                                               - 24 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 25 of 38



        121.      In total, Coravin estimates that the Storefront sold over 700 units of Coravin

products. To-date, Coravin estimates the Storefront has a total 30-day revenue of approximately

$140,000.

        122.      After Coravin discovered products bearing the Coravin Trademarks being illegally

sold on the Amazon storefront, Coravin investigated the storefront to determine who was operating

the storefront.

        123.      Because Defendants do not disclose their business or contact information on their

storefront and sell products through the storefront anonymously, Coravin had to spend significant

time and money investigating the storefront to attempt to identify the real identity of the business

and people operating it.

        124.      After conducting an investigation, Coravin identified Defendants as the owners and

operators of the “AMZTECH” storefront.

        125.      Coravin sent Defendants a cease-and-desist letter on or about January 29, 2020,

demanding that they stop selling Coravin Products and remove all Coravin Products from their

Amazon storefront and any other unauthorized websites.

        126.      This letter further notified Defendants that they were injuring Coravin in

Massachusetts through their illegal actions and that they would be subject to personal jurisdiction

in Massachusetts if they continued to engage in their conduct.

        127.      This letter also notified Defendants that Coravin had contracts with its Authorized

Resellers that prohibited sale to resellers and that Defendants would be tortiously interfering with

those contracts if they continued to purchase products bearing Coravin’s Trademarks from

Authorized Resellers for resale.

        128.      Just a few days later, Defendants changed their storefront name to “ROMANS828”

to avoid detection. Unfortunately for Defendants, changing the storefront name does not change

the unique Amazon Merchant ID assigned to each seller, so Coravin was able to easily identify

Defendants’ failed detection strategy.



                                                 - 25 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 26 of 38



       129.      Defendants did not respond to this letter and continued to sell products bearing the

Coravin Trademarks on the now-named ROMANS828 storefront.

       130.      Hearing nothing from Defendants, Coravin sent them a second letter on or about

February 6, 2020.

       131.      Defendants ignored both letters and continue to sell Coravin Products.

       132.      As a result, Defendants have misled, and continue to mislead, consumers into

believing they are purchasing genuine Coravin Products when, in fact, they are not.


              Defendants Are Tortiously Interfering With Coravin’s Agreements
                               With Its Authorized Resellers

       133.      Upon information and belief, Defendants have purchased Coravin Products from

Coravin’s Authorized Resellers for purposes of reselling them on the Internet.

       134.      The Coravin Rules prohibit Coravin’s Authorized Resellers from selling Coravin

Products to third parties who intend to resell the products.

       135.      Defendants were informed of this prohibition by at least January 2020. Indeed, the

cease-and-desist letter Coravin sent Defendants on January 29, 2020 informed Defendants that

Coravin restricts the manner in which Authorized Resellers may sell Coravin Products, and that

Authorized Resellers may sell Coravin Products only to end-user customers through authorized

channels and are specifically prohibited from selling products to resellers or any person or entity

they know or have reason to know intends to resell the products.

       136.      Defendants were also informed that by purchasing Coravin Products from an

Authorized Reseller for purposes of resale, they were causing a breach of the agreement between

Coravin and its Authorized Reseller and interfering with Coravin’s agreements and business

relationships.

       137.      Defendants were also advised that if they continued to acquire Coravin Products

from Coravin’s Authorized Resellers for purposes of resale, they would be liable for tortiously

interfering with Coravin’s contracts and/or business relationships.


                                                - 26 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 27 of 38



       138.      Despite being provided this information, Defendants have continued to acquire

Coravin Products from Coravin’s Authorized Resellers. Indeed, Coravin’s internet monitoring

software indicates that Defendants presently have in their possession nearly 100 Coravin units.

139.   Upon information and belief, Defendants willfully and knowingly induced unknown

Authorized Resellers to breach their agreements with Coravin so that they could acquire Coravin

Products and resell them.


        Coravin Has Suffered Significant Harm as A Result of Defendants’ Conduct

       140.      As set forth above, the unauthorized sale of products bearing the Coravin

Trademarks through unauthorized sellers, such as Defendants, has caused significant harm to the

Coravin brand.

       141.      When a consumer receives a non-genuine, poor-quality, defective, or tampered-

with product from Defendants, the consumer associates that negative experience with Coravin.

Defendants’ ongoing sale of unauthorized products bearing the Coravin Trademarks harms the

Coravin brand.

       142.      Coravin has suffered, and will continue to suffer, significant monetary harm as a

result of Defendants’ actions including, but not limited to, loss of sales, damage to its intellectual

property, and damage to its existing and potential business relations.

       143.      Coravin has suffered, and will continue to suffer, irreparable harm as a result of

Defendants’ actions, including, but not limited to, irreparable harm to its reputation, goodwill,

business and customer relationships, intellectual property rights, and brand integrity.

       144.      Coravin is entitled to injunctive relief because, unless enjoined by this Court,

Defendants will continue to unlawfully sell Coravin Products, causing continued irreparable harm

to Coravin’s reputation, goodwill, relationships, intellectual property, and brand integrity.

       145.      Defendants’ conduct was and is knowing, intentional, willful, malicious, wanton,

and contrary to law.



                                                - 27 -
          Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 28 of 38



        146.    Defendants’ willful violations of the Coravin Trademarks and continued pattern of

misconduct demonstrate intent to harm Coravin.


                                  FIRST CAUSE OF ACTION
                                    Trademark Infringement
                                        15 U.S.C. § 1114

        147.    Coravin hereby incorporates the allegations contained in the foregoing paragraphs

as if fully set forth herein.

        148.    Defendants willfully and knowingly used, and continue to use, the Coravin

Trademarks in commerce for purposes of selling non-genuine products bearing the Coravin

Trademarks on the Internet without Coravin’s consent.

        149.    The products Defendants sell bearing the Coravin Trademarks are not authorized

for sale by Coravin.

        150.    The products Defendants sell bearing the Coravin Trademarks are materially

different from genuine Coravin products because they are not subject to, do not abide by, and

interfere with the legitimate and substantial quality controls that Coravin has established.

        151.    The products Defendants sell bearing the Coravin Trademarks are materially

different from genuine Coravin products because they do not come with the Coravin Warranty,

which accompanies genuine Coravin products.

        152.    Defendants’ unauthorized sale of materially different products bearing the Coravin

Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it suggests

that the products Defendants offer for sale are genuine Coravin products when they are not.

        153.    Defendants’ unauthorized sale of materially different products bearing the Coravin

Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it suggests

that the products Defendants offer for sale are sponsored, authorized, or otherwise connected with

Coravin when, in fact, they are not.




                                               - 28 -
          Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 29 of 38



        154.    Defendants’ unauthorized use of the Coravin Trademarks has infringed upon and

materially damaged the value of the Coravin Trademarks, and caused significant damage to

Coravin’s business relationships.

        155.    As a proximate result of Defendants’ actions, Coravin has suffered, and will

continue to suffer immediate and irreparable harm. Coravin has also suffered, and continues to

suffer, damage to its business, goodwill, reputation, and profits in an amount to be proven at trial.

156.    Coravin is entitled to recover its damages caused by Defendants’ infringement of the

Coravin Trademarks and disgorge Defendants’ profits from their willfully infringing sales and

unjust enrichment.

157.    Coravin is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no adequate

remedy at law for Defendants’ infringement and unless Defendants are permanently enjoined,

Coravin will suffer irreparable harm.

158.    Coravin is entitled to enhanced damages and attorneys’ fees under 15 U.S.C. § 1117(a)

because Defendants willfully, intentionally, maliciously, and in bad faith infringed on the Coravin

Trademarks.


                                SECOND CAUSE OF ACTION
                                     False Advertising
                                  15 U.S.C. § 1125(a)(1)(B)

        159.    Coravin hereby incorporates the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

        160.    As set forth above, in their listings on the Internet, including but not limited to

Amazon.com, Defendants willfully and knowingly used, and continue to use, the Coravin

Trademarks in interstate commerce for purposes of advertising, promoting, and selling Coravin

Products without Coravin’s consent.

        161.    Defendants’ advertisements and promotions of their products unlawfully using the

Coravin Trademarks have been disseminated to the relevant purchasing public.



                                               - 29 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 30 of 38



        162.       As discussed above, Amazon requires sellers to identify the condition of products

they sell. Classifying a product as “New” on Amazon means that the product comes with the

applicable warranties.

        163.       Defendants falsely advertise that the products they sell bearing the Coravin

Trademarks are “New” and come with the Limited Warranty.

        164.       This representation is false because the products Defendants sell bearing the

Coravin Trademarks do not come with the Limited Warranty.

        165.       Therefore, Defendants’ use of the Coravin Trademarks in connection with the

unauthorized advertising, promotion, and sale of products misrepresents the nature, characteristics,

qualities, and origin of the products.

        166.       As a proximate result of Defendants’ actions, Coravin has suffered, and will

continue to suffer, damage to their business, goodwill, reputation, and profits in an amount to be

proven at trial.

        167.       Coravin is entitled to recover their damages caused by Defendants’ infringement of

the Coravin Trademarks and disgorge Defendants’ profits from their willfully infringing sales and

unjust enrichment.

        168.       Coravin is entitled to injunctive relief under 15 U.S.C. § 1116 because they have

no adequate remedy at law for Defendants’ infringement and unless Defendants are permanently

enjoined, Coravin will suffer irreparable harm.

        169.       Coravin is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the Coravin Trademarks.




                                                 - 30 -
           Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 31 of 38



                                   THIRD CAUSE OF ACTION
                                Unfair and Deceptive Trade Practices
                                 Mass. Gen. Laws ch. 93A, §§ 1-11

        170.    Coravin hereby incorporates the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

        171.    Coravin products are sold and purchased through its Authorized Resellers

throughout the United States, including Massachusetts.

        172.    Defendants willfully and knowingly advertise, promote, and sell Coravin products

in interstate commerce on the Internet and in Massachusetts without the consent of Coravin.

        173.    The products Defendants advertise, promote, and sell are not authorized for sale by

Coravin.

        174.    The products sold by Defendants are not, in fact, genuine Coravin Products. The

products sold by Defendants are materially different because, among other reasons, they are

ineligible for the Limited Warranty and are not subject to and do not abide by Coravin’s quality

control program.

        175.    The Limited Warranty is material, as consumers purchasing Coravin products

would find it relevant to their purchasing decision to know whether the product they are purchasing

is covered by the Limited Warranty.

        176.    Coravin has established and implemented legitimate and substantial quality control

procedures that genuine Coravin products must comply with.

        177.    Coravin abides by these quality control procedures and requires all of its

Authorized Resellers to abide by these quality controls.

        178.    Coravin’s quality controls are material, as they protect consumers and prevent them

from receiving poor-quality products that could harm them.

        179.    The products Defendants advertise, promote, and sell are not subject to, do not

abide by, and interfere with Coravin’s quality controls and customer service requirements.




                                               - 31 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 32 of 38



       180.    Because the products Defendants advertise, promote, and sell are not subject to, do

not abide by, and interfere with Coravin’s quality controls and customer service requirements, the

products Defendants sell are materially different from genuine Coravin products.

       181.    Because the products Defendants advertise, promote, and sell are not subject to, do

not abide by, and interfere with Coravin’s quality controls and customer service requirements, the

products Defendants sell are not genuine Coravin products.

       182.    Defendants’ unauthorized advertising, promotion, and sale of products bearing the

Coravin Trademarks misrepresents the nature, characteristics, qualities, and origin of Defendants’

products because it suggests that the products Defendants offer for sale come with the Limited

Warranty and customer service benefits that accompany genuine Coravin products when, in fact,

they do not.

       183.    Defendants’ unauthorized advertising, promotion, and sale of products bearing the

Coravin Trademarks is material and likely to influence customers to purchase the products they

sell, as consumers are likely to believe that the products Defendants advertise are pure genuine

Coravin products that are subject to Coravin’s quality controls requirement and come with the

Limited Warranty and other benefits associated with authentic Coravin products when, in fact,

they do not.

       184.    Defendants’ unauthorized advertising, promotion, and sale of products bearing the

Coravin Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it

suggests that the products Defendants offer for sale are sponsored, authorized, or otherwise

connected with Coravin when in fact they are not.

       185.    Defendants’ unauthorized sale of products bearing the Coravin Trademarks is likely

to cause confusion, mistake, or deceive consumers because it suggests that the products Defendants

offer for sale are genuine Coravin Products when in fact they are not.

       186.    Defendants’ unauthorized sale of products bearing the Coravin Trademarks is likely

to cause confusion, mistake, or deceive consumers because it suggests that the products Defendants



                                              - 32 -
            Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 33 of 38



offer for sale are sponsored, authorized, or otherwise connected with Coravin when, in fact, they

are not.

           187.   Defendants’ unauthorized use of the Coravin Trademarks in connection with the

unauthorized advertising, promotion, and sale of Coravin products constitutes unfair and deceptive

trade practices under Mass. Gen. Laws ch. 93A, §§ 1-11.

           188.   Defendants’ unlawful actions and unauthorized use of the Coravin Trademarks has

materially damaged the value of the Coravin Trademarks, caused significant damage to Coravin’s

business relations, and infringed on the Coravin Trademarks.

           189.   As a proximate result of Defendants’ actions, Coravin has suffered, and will

continue to suffer, immediate and irreparable harm, as well as great damage, including to its

business, goodwill, reputation, and profits in an amount to be proven at trial.

           190.   Pursuant to Mass. Gen. Laws ch. 93A, §§ 1-11, Coravin is entitled to injunctive

relief enjoining Defendants’ conduct.

           191.   Pursuant to Mass. Gen. Laws ch. 93A, §§ 1-11, Coravin is entitled to an award of

double or treble damages, costs and attorneys’ fees.

           192.   Coravin is also entitled to punitive damages because Defendants acted maliciously

toward Coravin or in an intentional disregard of the rights of Coravin.


                                  FOURTH CAUSE OF ACTION
                                 Common Law Unfair Competition

           193.   Coravin hereby incorporates the allegations contained in the foregoing paragraphs

as if fully set forth herein.

           194.   Defendants’ unauthorized advertisement and sale of non-genuine products bearing

the Coravin Trademarks interferes with Coravin’s quality controls and its ability to exercise quality

control over products bearing the Coravin Trademarks.

           195.   Defendants’ unauthorized advertisement and sale of non-genuine products bearing

the Coravin Trademarks is likely to cause confusion, cause mistake, or deceive consumers because


                                                - 33 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 34 of 38



Defendants’ use of the Coravin Trademarks suggests that the products Defendants offer for sale

are subject to, and abide by, Coravin’s quality controls when, in fact, they are not.

       196.    Defendants’ unauthorized advertisement and sale of non-genuine products bearing

the Coravin Trademarks is likely to cause confusion, cause mistake, or deceive consumers because

Defendants’ use of the Coravin Trademarks suggests that the products Defendants offer for sale

are genuine Coravin products with the Limited Warranty when, in fact, they are not.

       197.    Defendants’ unauthorized advertisement and sale of non-genuine products bearing

the Coravin Trademarks is likely to cause confusion, cause mistake, or deceive consumers because

Defendants’ use of the Coravin Trademarks suggests that the products Defendants offer for sale

are sponsored by, authorized by, or otherwise connected with Coravin when, in fact, they are not.

       198.    Defendants’ unlawful actions constitute active misrepresentation as to the source

of the products they sell. These false representations tend to confuse customers and induce them

to believe that Defendants’ products are genuine Coravin products when, in fact, they are not.

       199.    Defendants’ unauthorized sale of products bearing the Coravin Trademarks and

unauthorized use of the Coravin Trademarks in advertising infringes the Coravin Trademarks and

constitutes unfair competition at common law.

       200.    Defendants’ unauthorized use of the Coravin Trademarks has materially damaged

the value of the Coravin Trademarks, caused significant damage to Coravin’s business relations,

and infringed the Coravin Trademarks.

       201.    As a result, Coravin has suffered, and continues to suffer, immediate and irreparable

harm. Coravin has also suffered, and continues to suffer, damages, including, but not limited to,

loss of business, goodwill, reputation, and profits in an amount to be proven at trial.

       202.    Coravin is also entitled to punitive damages because Defendants acted with actual

malice accompanied by a wanton and willful disregard of persons who foreseeably might be

harmed by their acts and omissions.




                                               - 34 -
          Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 35 of 38



                                  FIFTH CAUSE OF ACTION
                        Tortious Interference With Contractual Relations

        203.    Coravin hereby incorporates the allegations contained in the foregoing paragraphs

as if fully set forth herein.

        204.    Coravin has contracts and business relationships with its Authorized Resellers, who

sell Coravin products. These contracts prohibit Coravin’s Authorized Resellers from selling to

unauthorized resellers such as Defendants for purposes of resale.

        205.    Defendants are not Authorized Resellers of Coravin products.

        206.    Defendants have sold—and continue to sell—a high volume of products bearing

the Coravin Trademarks through their Amazon storefront.

        207.    Coravin has not itself sold any Coravin products to Defendants.

        208.    Based on these facts, it is plausible and a reasonable inference that Defendants

acquired the products they are reselling from one or more of Coravin’s Authorized Resellers.

        209.    Defendants knew since (at the latest) receiving Coravin’s November 2019 cease-

and-desist letter that Coravin had agreements with these Authorized Resellers that prohibited

unauthorized online sales and sales to resellers, and that Defendants would be tortiously interfering

with those agreements if they continued to acquire products from Authorized Resellers for resale.

        210.    Defendants, without legal right, privilege, or justification, intentionally interfered

with the contracts and business relationships between Coravin and its Authorized Resellers by

purchasing products from Authorized Resellers for the purpose of reselling products on the Internet

in violation of the Authorized Resellers’ contracts with Coravin.

        211.    Upon information and belief, Defendants interfered with Coravin’s contracts with

its Authorized Resellers through wrongful means, namely concealing and failing to disclose their

intention to resell the products even after being informed that this intention would mean that

Authorized Resellers would be breaching their agreements with Coravin by selling to Defendants.




                                                - 35 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 36 of 38



       212.    Because Defendants have refused to disclose how they have obtained the products

bearing the Coravin Trademarks they have resold, Coravin must take discovery in this action to

learn the specific identities of the Authorized Resellers that sold products to Defendants.

Defendants, however, know the sources of the Coravin products they have obtained and the basis

for Coravin’s claim of tortious interference. Coravin’s agreements with its Authorized Resellers

are a specific class of contract that Defendants caused Authorized Resellers to breach when they

purchased products from Authorized Resellers for resale.

       213.    Defendants’ actions have caused injury to Coravin for which Coravin is entitled to

compensatory damages in an amount to be proven at trial.

       214.    The injury to Coravin is immediate and irreparable, as Coravin’s reputation and

relationships have been damaged among both its consumers and Authorized Resellers.

       215.    Coravin is also entitled to punitive damages because Defendants acted with actual

malice and accompanied by a wanton and willful disregard of persons who foreseeably might be

harmed by their acts and omissions.



                                     PRAYER FOR RELIEF


       WHEREFORE, Coravin prays for relief and judgment as follows:

       A.      Judgment in favor of Coravin and against Defendants in an amount to be

determined at trial including, but not limited to, compensatory damages, statutory damages, treble

damages, liquidated damages, restitution, including disgorgement of profits, and pre-judgment and

post-judgment interest, as permitted by law;

       B.      Preliminary and permanent injunctions enjoining Defendants and any employees,

agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

and all other entities owned or controlled by Defendants, and all of those in active concert and

participation with Defendants (the “Enjoined Parties”) as follows:




                                                - 36 -
     Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 37 of 38



i)       Prohibiting the Enjoined Parties from advertising or selling, via the Internet or

         otherwise, all products bearing the Coravin Trademarks;

ii)      Prohibiting the Enjoined Parties from using any of the Coravin Trademarks in any

         manner, including advertising on the Internet;

iii)     Prohibiting the Enjoined Parties from importing, exporting, manufacturing,

         producing, distributing, circulating, selling, offering to sell, advertising, promoting,

         or displaying any and all products bearing any of the Coravin Trademarks;

iv)      Prohibiting the Enjoined Parties from disposing of, destroying, altering, moving,

         removing, concealing, or tampering with any records related to any products sold

         by them which contain the Coravin Trademarks including invoices, correspondence

         with vendors and distributors, bank records, account books, financial statements,

         purchase contracts, sales receipts, and any other records that would reflect the

         source of the products that Defendants have sold bearing these trademarks;

v)       Requiring the Enjoined Parties to take all action to remove from the Enjoined

         Parties’ websites any reference to any of Coravin’s products, or any of the Coravin

         Trademarks;

vi)      Requiring the Enjoined Parties to take all action, including but not limited to,

         requesting removal from the Internet search engines (such as Google, Yahoo, and

         Bing), to remove from the Internet any of the Coravin Trademarks which associate

         Coravin’s products or the Coravin Trademarks with the Enjoined Parties or the

         Enjoined Parties’ websites; and

vii)     Requiring the Enjoined Parties to take all action to remove the Coravin Trademarks

         from the Internet, including from the website www.amazon.com.

C.       An award of attorneys’ fees, costs, and expenses.

D.       Such other and further relief as the Court deems just, equitable and proper.




                                          - 37 -
         Case 1:20-cv-10267-FDS Document 1 Filed 02/12/20 Page 38 of 38



                                          JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Coravin demands a trial by

jury on all issues and on all counts so triable.




                                                            Respectfully submitted,

                                                            Plaintiff,
                                                            Coravin, Inc.,


                                                            /s/Marie E. Chafe             _
                                                            Marie E. Chafe BBO#: 556632
                                                              mchafe@cornellgollub.com
                                                            CORNELL & GOLLUB
                                                            88 Broad Street, 6th Floor
                                                            Boston, MA 02110
                                                            (617) 482-8100
                                                            (617) 482-3917 facsimile


Date: February 12, 2020


Additional Counsel:
William D. Kloss Jr. (Ohio Bar 0040854)
Martha Brewer Motley (Ohio Bar 0083788)
(pro hac vice applications forthcoming)
Vorys, Sater, Seymour and Pease LLP
52 E. Gay Street
P.O. Box 1008
Columbus, OH 43216-1008
Phone: (614) 464-6400
Fax: (614) 719-6350
Email: wdklossjr@vorys.com
Email: mbmotley@vorys.com




                                                   - 38 -
